In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00065-CR

BILLY DON RUSSELL, Appellant                §   On Appeal from the 297th District
                                                Court

                                            §   of Tarrant County (1498393D)

V.                                          §   October 10, 2019

                                            §   Per Curiam

THE STATE OF TEXAS                          §   (nfp)

                                        JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgments. Each of the three judgments is modified to

show that sex offender registration requirements apply and that the age of the victim

at the time of the offenses was nine years old. It is ordered that the judgments of the

trial court are affirmed as modified.


                                         SECOND DISTRICT COURT OF APPEALS

                                         PER CURIAM